DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 08 July 2019 has been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 8, 11 and 12, drawn to a mutated S-cyanohydrin lyase.
Group II, claim(s) 6, drawn to a host cell expressing a mutated S-cyanohydrin lyase.
Group III, claim(s) 10, drawn to a method for preparing S-cyanohydrin.
Applicant’s election of Group I, Claims 1-3, 8, 11 and 12, in the reply filed on 23 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5, 7 and 9 have been cancelled.  Claims 6 and 10 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-3, 8, 11 and 	12 have been considered on the merits.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 01 September 2017 and 08 December 2017. It is noted, however, that applicant has not filed a certified copy of these Chinese applications (CN20170777767.9 and CN201711295257.4) as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in its recitation of a “mutated S-cyanohydrin lyase, which is mutated at one or more sites selection from the group consisting of … wherein the amino acid residues are numbered as shown in SEQ ID NO: 1” because while the claim indicates how the mutated amino acid positions should be numbered, the claim does not specify what parent is to be modified.  Consequently, one cannot ascertain what parent S-cyanohydrin lyase is to be modified.  Claims 2, 3, 8, 11 and 12 are rejected due to their dependency upon Claim 1.

Claim 3 is indefinite in its recitation of “wherein mutations sites of the mutated S-cyanohydrin lyase further comprise amino acid residue of position 128” because the recitation of “further comprise” indicates a mutation in addition to one recited by Claim 1 yet the claim does not indicate what is this other mutation site to which the additional mutation is to be added.  The same issue regarding “further comprise” appears in Claim 3 in connection with the mutations at amino acid positions 2, 81, 149, 94 and 176.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. 4YK7_A (published 14 April 2016 – see the IDS filed 08 July 2019).
GenBank Accession No. 4YK7_A describes a hydroxynitrile lyase from Manihot esculenta which has 100% sequence identity with SEQ ID NO: 1 except for a H103L mutation.  See the sequence alignment below.
SEQ ID NO: 1 (top) versus GenBank Accession No. 4YK7_A (bottom)

    PNG
    media_image1.png
    485
    846
    media_image1.png
    Greyscale


1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. CAA11219.1 (published 14 November 2006).
GenBank Accession No. CAA11219.1 describes a hydroxynitrile lyase from Manihot esculenta which has 76% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, includes the mutations V2A, V94P, H103Q, T140N, G165E, V173L and K176R.  See the sequence alignment below.
SEQ ID NO: 1 (top) versus GenBank Accession No. CAA11219.1 (bottom)

    PNG
    media_image2.png
    465
    750
    media_image2.png
    Greyscale


Claim(s) 1-3, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PIR Accession No. T50818 (published 21 July 2000).
PIR Accession No. T50818 describes a hydroxynitrile lyase from Aribidopsis thaliana which has 45.3% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, includes the 
SEQ ID NO: 1 (top) versus PIR Accession No. T50818 (bottom)

    PNG
    media_image3.png
    1136
    975
    media_image3.png
    Greyscale



1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106032531A (see the IDS filed 08 July 2019).
CN106032531A describes a hydroxynitrile lyase from Manihot esculenta which has 100% sequence identity with SEQ ID NO: 1.  SEQ ID NO: 5 of CN106032531A describes a mutant of SEQ ID NO: 1 which contains the mutations P60G, W128A and I220L.  See the sequence alignment below.
SEQ ID NO: 1 (top) versus SEQ ID NO: 5 of CN106032531A (bottom)

    PNG
    media_image4.png
    368
    733
    media_image4.png
    Greyscale







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-3, 8, 11 and 12 do not recite something significantly different than a judicial exception.   Claims 1-3, 8, 11 and 12 encompass a naturally-occurring protein or compositions thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the proteins described by GenBank Accession No. CAA11219.1 and PIR Accession No. T50818 as they occur in nature (see the 102 rejections above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0403893 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652